Case: 22-50226     Document: 00516519960         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50226
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Greg Hall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:95-CR-21-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          In 1995, Greg Hall, federal prisoner # 57968-080, pled guilty to
   distributing more than five grams of crack-cocaine, in violation of 21 U.S.C.
   § 841(a)(1) and (b)(1)(B). The district court imposed a within-guidelines
   sentence of 88 months in prison, to run consecutively with Hall’s state


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50226     Document: 00516519960           Page: 2   Date Filed: 10/25/2022




                                    No. 22-50226


   sentence for murder. In 2021, Hall filed a motion under § 404 of the First
   Step Act of 2018 (First Step Act), requesting a sentence reduction. He now
   appeals the district court’s order denying his § 404 motion.
          We review a district court’s denial of a First Step Act motion for an
   abuse of discretion, which occurs if the district court makes “an error of law
   or base[s] its decision on a clearly erroneous assessment of the evidence.”
   United States v. Perez, 27 F.4th 1101, 1103 (5th Cir. 2022) (quotation and
   citation omitted).
          Contrary to Hall’s argument, a district court ruling on a First Step Act
   motion need only use the amended guideline range as a benchmark. See
   Concepcion v. United States, 142 S. Ct. 2389, 2402 n.6 (2022). Moreover, it
   may, as the district court did here, do so implicitly. See United States v.
   Batiste, 980 F.3d 466, 478–79 (5th Cir. 2020). Further, a district court is
   obliged only to explain its decision and demonstrate that it considered the
   parties’ arguments. Concepcion, 142 S. Ct. at 2404.
          Here, the parties briefed the arguments for and against a sentence
   reduction. Their briefing addressed the original and reduced guidelines
   ranges, information from the original sentencing, Hall’s criminal history, his
   behavior while incarcerated, and the relevant 18 U.S.C. § 3553(a) factors. In
   concluding that Hall’s motion should be denied, the district court explicitly
   referenced the § 3553(a) factors, the Presentence Investigation Report, and
   “all pleadings.” Thus, the district court’s reasons show that it considered
   the parties’ arguments and had a reasoned basis for denying Hall’s motion.
   See Concepcion, 142 S. Ct. at 2404; United States v. Whitehead, 986 F.3d 547,
   551 (5th Cir. 2021).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         2